internal_revenue_service number release date index number ----------------------------- ------------- --------------------------------------- ---------------------- ---------------- ------------------------- in re --------------------------------------- ---------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no --------------- ----------------- telephone number --------------------- refer reply to cc psi b05 plr-103887-11 date date legend taxpayer a b dear ---------------- -------------------------------------------------------------- -------------------------- ------- ------- this letter responds to taxpayer’s letter requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to make an election to be treated as a homeowners_association under sec_528 of the internal_revenue_code for its taxable years a through b the information submitted and the representations made are as follows taxpayer is a homeowners_association because the officers of taxpayer were not aware of the income_tax filing_requirements for a homeowners_association no income_tax returns were filed for taxable years a through b upon becoming aware of the income_tax filing_requirements for homeowners associations taxpayer submitted this request for a letter_ruling sec_528 and sec_1_528-1 of the income_tax regulations generally provide that homeowners associations meeting the requirements of sec_528 may be treated as tax- exempt_organizations but only to the extent of their exempt_function_income plr-103887-11 sec_528 provides in part that the term homeowners_association means an organization that elects at such time and in such manner as the secretary of treasury by regulations prescribes to have sec_528 apply for the taxable_year sec_1_528-8 provides that a separate election to be treated as a homeowners_association under sec_528 must be made for each taxable_year this election must be made by filing a properly completed form 1120-h or such other form as the secretary of treasury may prescribe sec_1_528-8 provides that for taxable years ending after date the election must be made not later than the time including extensions for filing an income_tax return for the year in which the election is to apply sec_301_9100-1 provides that the commissioner of internal revenue in an exercise of discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but not more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner of internal revenue will use to determine whether to grant an extension of time to make the election under sec_301_9100-1 in addition sec_301_9100-2 provides automatic extensions of time for making certain elections and sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government based on the facts and representations submitted with taxpayer’s request we have determined that the requirements of sec_301_9100-3 have been satisfied with respect to taxable years a through b therefore an extension of time is granted until days from the date of this ruling for making the elections required on forms 1120-h for taxpayer to be treated as a homeowners_association under sec_528 with respect to its taxable years a through b we note however that the burden is upon taxpayer to produce upon request any records necessary to establish to the satisfaction of the internal_revenue_service that taxpayer meets all of the requirements of sec_528 except as expressly ruled herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter or under any other provisions of the code specifically we express no opinion concerning the assessment of interest additions to tax additional_amounts or penalties plr-103887-11 for failure_to_file an income_tax return with respect to any year in addition we express or imply no opinion on whether taxpayer qualifies as a homeowners_association under sec_528 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to taxpayer’s form 1120-h for each year covered by this letter the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely associate chief_counsel passthroughs special industries by _______________________ nicole r cimino senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
